FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELOISA MARISOL RESENDIZ,                         No. 12-71130

               Petitioner,                       Agency No. A076-688-423

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Eloisa Marisol Resendiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.§ § §

§ 1252. We review de novo constitutional claims and questions of law. Pechenkov


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 705 F.3d 444, 449 (9th Cir. 2012). We dismiss in part and deny in part

the petition for review

      Because Resendiz is removable under 8 U.S.C. § 1227(a)(2)(B)(i) based on

her conviction for an offense relating to a controlled substance, and under 8 U.S.C.

§ 1227(a)(2)(A)(iii) based on her conviction for an aggravated felony, our

jurisdiction is limited to colorable constitutional claims or questions of law. See 8

U.S.C. § 1252(a)(2)(C)-(D). Resendiz’s contention that the agency abused its

discretion in determining that she had been convicted of a particularly serious

crime does not raise a constitutional claim or colorable question of law that would

invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Pechenkov, 705 F.3d

at 447-49 (holding that § 1252(a)(2)(C) barred review of the agency’s finding that

petitioner’s aggravated felony conviction was a particularly serious crime where

petitioner sought only “a re-weighing of the factors involved in that discretionary

determination”).

      We are not persuaded that the BIA erred in noting the drug involved and the

location of the transaction in its determination that Resendiz did not establish that

her drug conviction is not a particularly serious crime.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    12-71130